Citation Nr: 1611661	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and March 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  The 2009 rating decision denied service connection for PTSD and denied reopening a claim for service connection a right knee disorder; the March 2012 rating decision granted service connection for diabetes mellitus type II with a rating of 10 percent effective August 10, 2010.

In a rating decision dated in May 2012, the RO increased the rating for diabetes mellitus to 20 percent effective April 5, 2012.

In December 2015 the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing in Houston, Texas.  A transcript of that hearing is of record.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in April 1970 the RO denied, on the merits, service connection for right knee injury.  

2.  Evidence compiled since the RO's April 1970 denial of service connection for right knee injury, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1970 rating decision denying service connection for right knee injury is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has not been received since the April 1970 denial of service connection for right knee injury, so the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in July 2008 and October 2009.  The Veteran was apprised hat he needed new and material evidence to reopen his claim for service connection for right knee and the reason that the claim was previously denied, and of the information and evidence needed to substantiate the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also assisted the Veteran in the development of his claim.  The Veteran's service and post-service treatment records have been obtained and are in the claims file.  Social Security disability records have also been obtained and are in the claims file.  Additionally, the Veteran was afforded a VA examination during the appeal period.  

The Veteran testified about his right knee before the undersigned Veterans Law Judge during a December 2015 Travel Board hearing.  During that hearing the Veteran was assisted by an accredited Disabled American Veterans representative.  His representative, and the Veterans Law Judge, asked questions to ascertain the nature and etiology of the Veteran's symptoms during and post service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop the claims is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  New and material evidence

In a rating decision dated in April 1970 the RO denied, in pertinent part, service connection for right knee injury on the grounds that the Veteran had a pre-service disability that was not aggravated by service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no evidence pertaining to the issues were either physically or constructively received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

A subsequent claim to reopen was denied in August 1999, as no additional evidence accompanied the claim.  The Veteran did not appeal this decision.  

In June 2008 the Veteran submitted a new claim for service connection for a right knee disorder, which was denied in a January 2009 rating decision on the grounds of no new and material evidence.  It is this decision that is now before the Board.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to the benefit sought on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the April 1970 rating decision included service treatment records, which include entries showing treatment (including in the Philippines) for right knee complaints and a diagnosis of Osgood-Schlatter; and the report of a March 1970 VA examination of the right knee, which found no loss of right knee motion and no x-ray evidence of bone or joint abnormality in the right knee.  

Evidence compiled since the April 1970 rating decision includes private (including Workers' Compensation) medical records dating from 2002, which show treatment (including surgery) for right knee complaints stemming from post-service workplace injuries to the knee; and VA medical records dated in April 2014, which advise that the Veteran had sought treatment for his right knee after falling through his ceiling and landing on his right knee.  This evidence is new since it was not of record at the time of the April 1970 denial, but it is not material as there is no mention of the Veteran's in-service right knee complaints or treatment, and no suggestion that any post-service right knee disorder related back to service.  

The evidence also includes the report of a September 2011 VA examination, in which the examiner indicated that the Veteran's right knee Osgood-Schlatter disease was not incurred or aggravated during active duty service.  This evidence is new since it was not of record at the time of the July 2005 denial, but it does not raise a reasonable possibility of substantiating the claim since it is negative evidence against the claim.

Other evidence since the April 1970 rating decision consists of the Veteran's December 2015 Board hearing testimony, during which he testified that he had had problems with the right knee during service, including some buckling and weakness; that he was told that he had Osgood-Schlatter condition and would outgrow it; and that he had received treatment for his right knee at a hospital in the Philippines.  See Board Hearing Transcript, pp. 21-23.  This evidence, though new in the sense that it was recently proffered, is cumulative and redundant of the evidence already in the claims file in April 1970; namely, service treatment records (which document right knee complaints, show a diagnosis of Osgood-Schlatter disease, and confirm that the Veteran was treated at a hospital in the Philippines), and the March 1970 VA examination report, in which the examiner described the Veteran as complaining, during that examination, of some trouble with the knee during service, including weakness, and reporting that he had been diagnosed with Osgood-Schlatter disease.  

The Veteran also testified that he had undergone "scopes" on the right knee during the 2000s; which is consistent with Workers' Compensation medical records of post-service workplace injury to the right knee during that time.  Again, while new, this evidence is not material as these records show that the surgeries were to repair post-service workplace injuries to the right knee. 

Social Security disability records have also been associated with the claims file since the April 1970 rating decision; however, these records do not raise a reasonable possibility of substantiating the claim as there is no mention of the Veteran's in-service right knee complaints or treatment, and no suggestion that a post-service right knee disorder relates back to service.  

In short, although the Veteran has recently testified regarding his in-service complaints and treatment, it is cumulative and redundant of the evidence in service treatment records; which was already in the claims file at the time of the April 1970 denial of the claim on the merits.  It therefore is not new and material evidence.  Moreover, there is no medical evidence in the claims file, after the April 1970 rating decision that relates a post-service right knee disorder to the Veteran's active duty service; instead, these records relate the Veteran's post-service right knee complaints to post-service injuries.  None of the records describe an in-service aggravation of knee disability.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim, and so is not new and material evidence.  

ORDER

New and material evidence has not been presented, so the issue of service connection for right knee disorder is not reopened and the appeal is denied.  

REMAND

Regarding the psychiatric disorder claim, on VA examination in September 2011 the examiner stated that the Veteran did not meet "full criteria" for a diagnosis of PTSD; however, in a Physician's Note dated in September 2015, a VA psychiatrist stated that the Veteran had a DSM V diagnosis of PTSD.  This requires clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, the Veteran's VA treatment records dated after the last occasion when that occurred.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  After completion of the above, schedule the Veteran for a psychiatric examination to ascertain whether the Veteran has a disorder that was incurred in service.  

The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  The examiner should record all pertinent medical complaints, symptoms, and clinical findings, and review the results of any testing prior to completion of the report; and then advise as to whether the Veteran has an acquired psychiatric disorder.

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD due to in-service stressors based on the applicable DSM criteria and, if any such criteria are not adequately met for a diagnosis of posttraumatic stress disorder, the examiner should explain what element is missing.  If a diagnosis of PTSD is made, identify the stressor(s).

In the event there are other current psychiatric diagnoses apart from PTSD, for each such psychiatric disorder other than PTSD found on examination, the examiner is requested to opine as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that it was caused by an in-service injury or disease.  

A complete rationale for all opinions should be provided.  

3.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claim.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


